DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacob (4,701,022).
As to claim 1, Jacob discloses (fig. 1) a sensor cover (10) for a rearview assembly (rearview mirror assembly), (Abstract, column 1, lines 6-27) the sensor cover (10) comprising: a body (14) configured for secure engagement (interlocking relationship) with the rearview assembly (rearview mirror assembly), (Abstract, column 1, lines 6-27, column 3, lines 10-20); and a first engagement feature (72) and a second engagement feature (74), the first and the second engagement features (72 & 74) configured for removably coupling the body (14) with a first housing (12), (column 5, lines 1-12) having a first predefined configuration (39), (column 3, lines 45-63) and a second housing (22) having a second predefined configuration (interlocking relationship), (column 3, lines 10-21, column 5, lines 1-12); wherein the first housing (12) defines a first sensor opening (44) extending through the housing (12), (column 3, lines 64-66, column 4, lines 1-6); wherein the first and the second engagement features (72 & 74) of the sensor cover (12 & 22) are configured to engage (lock, catch) the first housing (12) 
As to claim 2, Jacob discloses (fig. 1) the sensor cover (10) wherein the body (14) is at least partially translucent (via transparent region 68), (column 5, lines 40-68).
As to claim 3, Jacob discloses (fig. 1) the sensor cover (10) wherein the body (14) is at least partially transparent (via transparent plates 76, 78), (column 5, lines 38-39).
As to claim 4, Jacob discloses (fig. 1) the sensor cover (10) wherein the first and the second engagement features (72 & 74) extend rearward for engagement (locks, catch) with the rearview assembly (rearview mirror assembly), (column 5, lines 1-12).
As to claim 7, Jacob discloses (fig. 1) the sensor cover (10) wherein a front side (front side of bezel 22) of the sensor cover (10) is generally planar (via glass plate 78) and a back side (26) of the sensor cover (10) includes the first and second engagement features (72 & 74), (column 5, lines 1-16).
As to claim 8, Jacob discloses (fig. 1) the sensor cover (10) wherein the first and second engagement features (72 & 74) hold (locks, catch, secure) the sensor cover (10) against an inside wall (24) of the housing (12); and wherein a front side (26) of the sensor cover (10) abuts the inside wall (24) of the housing (12), (column 3, lines 30-44).
As to claim 9, Jacob discloses (fig. 1) the sensor cover (10) wherein a light sensor (54) is disposed within (within) the housing (12); and wherein the light sensor (54) is in optical communication (ambient light level, artificial light sources) with the sensor cover (10), (column 4, lines 4-11, column 6, lines 13-36).
As to claim 10, Jacob discloses (fig. 1) the sensor cover (10) wherein the sensor cover (10) is configured to cover a light aperture (42) in the housing (12), (column 3, lines 64-66).
As to claim 11, Jacob discloses (fig. 1) the sensor cover (10) wherein a light sensor (54) is disposed within (within) the housing (12) and in optical communication (ambient light level, artificial light sources) with the light aperture (44) in the housing (12), (column 3, lines 64-66, column 4, lines 4-11, column 6, lines 13-36).
As to claim 12, Jacob discloses (fig. 1) a sensor cover (10) comprising: an at least partially translucent body (68); and a first engagement feature (72) and a second engagement feature (74), the first and second engagement features (72 & 74) extending from a first side of the body (14), the engagement features (72 & 74) configured for coupling with a first housing (12) of a first rearview assembly (rearview mirror assembly) and with a second housing (22) of a second rearview assembly (76 & 78); wherein the second housing (22) has a different configuration (lip 70 around its inner periphery against periphery of transmission plate 20) from the first housing (12), (column 5, lines 1-12). 
Response to Arguments
14. 	Applicant’s arguments, see Remarks, filed 12/22/2020, with respect to the rejections of claims 1-4, 7-12 have been fully considered and are persuasive. However, upon further consideration, a new grounds of rejection is made.
Conclusion
15. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON J WILLIAMS/Examiner, Art Unit 2878

/QUE TAN LE/Primary Examiner, Art Unit 2878